Title: To Benjamin Franklin from Horatio Gates, 7[–8] November 1775
From: Gates, Horatio
To: Franklin, Benjamin


Dear Sir
Head Qrs: 7th[–8]: November 1775
Thursday last I had the pleasure to send a Copy of General Lee’s Letter to Lord Thanet, and on Monday [another of?] one to General Howe, both these I suppose you received [torn.] I made strickt inquiry as you directed me after [torn], and find he died, and was buried about a Week before [torn Cam?]bridge, the Ten Dollars you paid into my Hands [torn sha]ll be disposed of to your Order. The Letter I shall [put in the?] Fire (if you think proper). Some Deodands has come to Us since you left Cambridge. A ship from your Port with One Hundred and Eighteen Pipes of Wine is wrecked to the Eastward, the Wine and Crew saved. She was bound into Boston. The Captain and Crew, are prisoners, and will be here in a Day or Two, when they arrive, you shall know who were the Shippers of This Cargo. A Vessel bound from Boston to Nova-Scotia with Dry Goods, is taken by Fishermen from Beverley and Carried in there. The letters found on board and brought hither are full of Commissions for Fresh Meat Forrage, and Fire wood to be sent at any price to Boston. A Sloop from the West Indies is taken by One of our Cruizers. She was bound to Boston, had Rum, Sugar, and Fruit on board, so Wine, and Punch will not be wanting to the Sons of Liberty. Let the Sons of Slavery get them how they can; One of Our Arm:d Vessells brought in on Fryday, a la[rge?] Sloop, and a Schooner, bound from Nova-Scotia to Bo[ston and?] full Freighted with Cattle, Sheep, Hoggs Poultry, Po[tatoes and?] Fire Wood; our Squadron are now at Sea and I [hope I shall?] have more news to send of their Success next P[ost. I shall?] recommend the Fitting of Arm’d Vessells to every [torn] how does the pulse of the Polliticians beat, since [the burn]ing of Falmouth, and Lord Dumores intrenching himself at Gosport? I shall never be able to write you a Line without half a dozen interruptions, an Ambassador from the Committee of safety at Marblehead will not allow me one moments peace but must this Instant have an Order for two Barrells of Powder for the defence of that Port. Capt. Macphersons horse is at the door and he s impatient to be gone. Adieu yours most truly
Horatio Gates
 
Addressed: To / The Honble. / Doctor Benjamin Franklin / Philadelphia
